Citation Nr: 1811391	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 14, 2016, and in excess of 20 percent beginning May 14, 2016, for diabetic peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 14, 2016, and in excess of 20 percent beginning May 14, 2016, for diabetic peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right wrist fracture with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1962 to March 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The February 2008 decision granted service connection for type II diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities with a 20 percent evaluation effective May 31, 2007.  Following the receipt of the Veteran's Notice of Disagreement in April 2008 requesting a separate compensable evaluation for peripheral neuropathy of each extremity, the RO issued a January 2009 rating decision granting a separate 10 percent rating for peripheral neuropathy of each extremity effective May 31, 2007.

The October 2009 rating decision continued a 10 percent rating for residuals of a right wrist fracture with degenerative changes.


A June 2016 rating decision increased the Veteran's diabetic peripheral neuropathy of the right upper extremity and left upper extremity to 20 percent effective May 14, 2016.  As the Veteran has not expressed satisfaction with these increased ratings and they are less than the maximum under the applicable criteria, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the Board at a hearing in February 2011 for his right wrist disability.  A transcript of the hearing is of record. 

This case was previously before the Board in October 2011 when it was remanded for further development and to ensure compliance with due process procedures.   


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetic peripheral neuropathy of the left upper extremity has been manifested by moderate incomplete paralysis (all radicular groups).  

2.  Throughout the appeal period, the Veteran's diabetic peripheral neuropathy of the right upper extremity has been manifested by moderate incomplete paralysis (all radicular groups).  

3.  Prior to June 22, 2011, the Veteran's peripheral neuropathy of the left lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

4.  From June 22, 2011, the Veteran's peripheral neuropathy of the left lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

5.  Prior to June 22, 2011, the Veteran's peripheral neuropathy of the right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.

6.  From June 22, 2011, the Veteran's peripheral neuropathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve.

7.  The Veteran's residuals of a right wrist fracture with degenerative changes are manifested by pain and limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial 30 percent, but no higher, rating for the Veteran's service-connected diabetic peripheral neuropathy of the left upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8613 (2017).

2.  Throughout the appeal period, the criteria for an initial 40 percent, but no higher, rating for the Veteran's service-connected diabetic peripheral neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8613 (2017).

3.  Prior to June 22, 2011, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8520 (2017).

4.  From June 22, 2011, the criteria for an initial 20 percent, but no higher, rating for the Veteran's service-connected peripheral neuropathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8520 (2017).

5.  Prior to June 22, 2011, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8520 (2017).

6.  From June 22, 2011, the criteria for an initial 20 percent, but no higher, rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8520 (2017).

7.  The criteria for a rating in excess of 10 percent for residuals of a right wrist fracture with degenerative changes are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

In the November 2017 Informal Hearing Presentation, the Veteran's representative generally stated that the Veteran believes his diabetic peripheral neuropathy "had worsened" and that his disability picture "had worsened."  The Veteran underwent a VA examination for his right wrist disability in February 2016, and he underwent a VA examination for his diabetic peripheral neuropathy in May 2016.  The representative's general statements in the Informal Hearing Presentation do not allege a worsening of the Veteran's disabilities since the prior VA examinations and there is no other evidence indicating a worsening of the disabilities since the prior examinations.  The representative also contended that no electromyography testing had been conducted for the Veteran's lower extremity neuropathy.  However, the record reflects that such testing was completed in October 2008 and there is no indication in the record that any further testing in this regard is needed as the findings of that testing is consistent with the symptoms reported by the Veteran and the objective test results.  Therefore, additional VA examinations or electromyography testing are not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating: General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1. 

The Veteran is right handed, so his right upper extremity is considered the major upper extremity.  38 C.F.R. § 4.69.  His left upper extremity is considered the minor upper extremity.  Id.

Diabetic Peripheral Neuropathy of the Upper Extremities 

The Veteran requested a separate rating for his diabetic peripheral neuropathy of the upper extremities in April 2008.  The RO rated the Veteran's service-connected peripheral neuropathy of the upper extremities at 10 percent for each upper extremity from May 31, 2007 to May 13, 2016 under Diagnostic Code 8515 and at 20 percent beginning May 14, 2016 under Diagnostic Code 8613.  38 C.F.R.           § 4.124a.  

For the major extremity, Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis, a 30 percent rating for moderate incomplete paralysis, and a 50 percent rating for severe incomplete paralysis.  A 70 percent rating is assigned where there is complete paralysis of the major extremity.  For the minor extremity, Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, and a 40 percent rating for severe incomplete paralysis.  A 60 percent rating is assigned where there is complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.

For the major extremity, Diagnostic Code 8613 provides a 20 percent rating for mild incomplete paralysis, a 40 percent rating for moderate incomplete paralysis, and a 70 percent rating for severe incomplete paralysis.  A 90 percent rating is assigned where there is complete paralysis of the major extremity.  For the minor extremity, Diagnostic Code 8613 provides a 20 percent rating for mild incomplete paralysis, a 30 percent rating for moderate incomplete paralysis, and a 60 percent rating for severe incomplete paralysis.  An 80 percent rating is assigned where there is complete paralysis of the minor extremity.  38 C.F.R. § 4.124a.

The rating code provides that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

For the reasons that follow, the Board has concluded that the Veteran's peripheral neuropathy of the upper extremities is most appropriately evaluated under Diagnostic Code 8613 for the entire appeal period.  VA can change the Diagnostic Code that a particular disability is rated under so long as the rating under that Diagnostic Code has not been in effect for 20 years.  See 38 C.F.R. 3.951(b); see Murray v. Shinskeki, 24 Vet. App. 420, 425 (2011).  VA must explain the change in the Diagnostic Code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the rating for peripheral neuropathy of the upper extremities has been effective since May 31, 2007; therefore, it has not been effective for 20 years.  The February 2008, June 2011, and May 2016 VA examinations and the Veteran's consistent symptoms throughout the appeal period illustrate the Veteran's bilateral upper extremity disability affects all radicular groups, so the Board concludes that Diagnostic Code 8613 best reflects the Veteran's peripheral neuropathy of the upper extremities.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In addition, changing the Diagnostic Code from 8515 to 8613 does not reduce the Veteran's rating at any time during the appeal period.  Accordingly, the Board has changed the Diagnostic Code to 8613 for the upper extremities for the entire appeal period.  

Following an extensive review of the record, the Board finds that the evidence more nearly approximates an assignment of a 30 percent rating for the left upper extremity and a 40 percent rating for the right upper extremity under Diagnostic Code 8613, but no higher, for the entire period on appeal.

At a February 2008 VA examination of the upper extremities, the Veteran had good strength bilaterally and the sensory examination was normal bilaterally.  The Veteran stated he has numbness in the tips of his fingers, but he has no loss of function in his hands.  He also stated he does not have severe pain in his hands or arms.  The VA examiner diagnosed the Veteran with mild bilateral peripheral neuropathy of the upper extremities secondary to diabetes mellitus.  

A June 2011 VA examination illustrates the Veteran had normal strength, sensation, and reflexes in the upper extremities.  The Veteran did have slight atrophy of the hands bilaterally.  The examination also shows the Veteran had good grip strength in his right hand and he could perform fine motor function with the right hand.  The examiner noted that the Veteran's fine motor function of the right hand is not as good as the left hand, but that the Veteran appears to have adequate function on the right hand from a sedentary standpoint.  Subjectively, the Veteran stated he has constant tingling in the hands, intermittent dysthesias of the hands, occasional numbness in hands, and normal fine motor function of the hands.  Further, the Veteran stated he has weakness in the upper extremities to the point where he limits his weightlifting to 25 pounds with the left arm and 10 to 15 pounds with the right arm.  Following the examination, the VA examiner diagnosed the Veteran with moderate peripheral neuropathy of the upper extremities, but in the discussion, the examiner classified the Veteran's peripheral neuropathy as mild to moderate.  The examiner concluded the Veteran would be able to maintain gainful employment for sedentary type work.

At a May 2016 VA examination, the examiner noted that the Veteran had mild incomplete paralysis of the radial nerve bilaterally, mild incomplete paralysis of the median nerve bilaterally, and mild incomplete paralysis of the ulnar nerve bilaterally.  The Veteran had reduced deep tendon reflexes at 1+ bilaterally, he had decreased sensation in the forearm and hand and fingers bilaterally, no reduction in position sense bilaterally, mild loss of vibration sensation bilaterally, no loss of cold sensation bilaterally, and no muscle atrophy bilaterally.  The Veteran had reduced grip strength, pinch strength, wrist extension, and wrist flexion bilaterally, worse on the right than the left.  Notably, here, the Veteran is service-connected with a compensable rating for residuals of a right wrist fracture.  The examiner concluded the functional impact is that the Veteran could only perform light physical and sedentary activities.  In particular as it relates to the upper extremities, the examiner stated weakness and decreased proprioceptive sense impacts the Veteran's ability with overhead lifting and fine and gross manipulation of the hands.  However, as is noted above, the VA examiner found the Veteran to have mild incomplete paralysis bilaterally.  

As for the Veteran's statements at the May 2016 VA examination, the Veteran stated that his symptoms of peripheral neuropathy started around 2008 with tingling in his arms and fingers, and that the weakness and tingling in his hands have gotten worse.  The Veteran stated the weakness in his hands prevents him from moving boxes and carrying items and that he was able to do weightlifting until two years prior to the examination.  The Veteran stated he has moderate constant pain bilaterally, moderate paresthesias bilaterally, and moderate numbness bilaterally.   

The Board has considered the Veteran's June 2014 statement that his peripheral neuropathy has worsened.  In addition, the Board had considered the November 2017 Informal Hearing Presentation where the representative contends the Veteran's peripheral neuropathy has worsened.  However, the findings throughout the appeal period reflect that the Veteran has at most moderate incomplete paralysis of all radicular groups bilaterally.  

The Board acknowledges that the June 2011 VA examiner indicated at one point in the examination report that the Veteran had moderate incomplete paralysis and then at a later point indicated that the incomplete paralysis was mild to moderate.  Based on the physical examination the VA examiner conducted, the Board concludes that the evidence more nearly approximates that the Veteran's disability picture for bilateral upper extremity peripheral neuropathy is manifested by moderate incomplete paralysis.  Examination revealed slight atrophy in both hands and a decrease in fine motor function in the right hand.  The Veteran reported having constant tingling, intermittent dysthesias, and occasional numbness of both hands.  He also reported weakness in the bilateral upper extremities.  On May 2016 examination, examination revealed decreased sensation in the forearm and hand and fingers bilaterally and mild loss of vibration sense.  He also had reduced deep tendon reflexes bilaterally and reduced grip and pinch strength.  The Veteran also reported experiencing moderate constant pain, paresthesias, and numbness bilaterally.  When considering this evidence, the Board resolves any doubt in favor of the Veteran and finds that a balance of the evidence most nearly approximates moderate incomplete paralysis of the bilateral upper extremities throughout the appeal period.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board concludes a preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy has manifested in severe incomplete paralysis of the upper extremities at any time during the appeal period.  The Veteran's symptoms have mostly manifested as sensory manifestations with some weakness and atrophy.  He has reported having at most moderate symptoms of numbness and weakness.  Therefore, the Veteran's signs and symptoms of peripheral neuropathy have not more nearly approximated a disability picture of severe incomplete paralysis of the affected nerves.  

Therefore, the Board finds that the evidence most nearly approximates an assignment of a 30 percent, but no higher, rating for the left upper extremity (the minor arm) and a 40 percent, but no higher, rating for the right upper extremity (the major arm) due to moderate incomplete paralysis under Diagnostic Code 8613 for the entire appeal period.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). 

Peripheral Neuropathy of the Lower Extremities

The Veteran requested a separate rating for his peripheral neuropathy of the lower extremities in April 2008.  The RO rated the Veteran's service-connected peripheral neuropathy of the lower extremities at 10 percent for each lower extremity effective May 31, 2007 under Diagnostic Code 8520 for impairment of the sciatic nerve.     38 C.F.R. § 4.124a.  

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, characterized as dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee.  38 C.F.R. § 4.124a.  

For the reasons that follow, the Board finds that the Veteran's disability picture for peripheral neuropathy of the bilateral lower extremities most nearly approximates the assigned 10 percent rating prior to June 20, 2011 and an increased 20 percent, but no higher, rating beginning June 20, 2011.  

Prior to June 20, 2011

The RO rated the Veteran's peripheral neuropathy of the lower extremities as 10 percent disabling beginning May 31, 2007.  The Board finds that a rating in excess of 10 percent is not warranted from May 31, 2007 to June 19, 2011.  

At a February 2008 VA examination for the Veteran's bilateral lower extremity peripheral neuropathy, the Veteran had normal strength bilaterally, 2+ deep tendon reflexes in knee jerks, 1+ deep tendon reflexes in ankle jerks, and a normal sensory examination bilaterally.  The Veteran stated his feet bother him because they are numb on the heels and part of the soles of his feet.  The Veteran stated he had no tingling or burning in his feet.  Following the examination, the examiner diagnosed the Veteran with mild peripheral neuropathy of the lower extremities secondary to diabetes.  

An October 2008 EMG shows evidence of a diffuse, length-dependent, axonopathic and demyelinative, sensory greater than motor, peripheral neuropathy, with evidence of superimposed mononeuropathy multiplex.  

The Board has considered the Veteran's statements to the February 2008 VA examiner that his heels and part of the soles of his feet were numb.  However, the evidence of record shows that such symptoms and manifestations of the Veteran's bilateral lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis during this time period.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to June 20, 2011.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

Beginning June 20, 2011

The Board finds that the evidence more nearly approximates an assignment of a 20 percent rating under Diagnostic Code 8520, but no higher, beginning June 20, 2011.
The June 2011 VA examination of the Veteran's lower extremities reflects the Veteran had normal strength bilaterally, no atrophy bilaterally, and he had normal sensation proximally bilaterally.  The examiner noted the Veteran had diminished sensation in the distal legs and feet bilaterally.  The examiner diagnosed the Veteran with mild to moderate peripheral polyneuropathy in the lower extremities.  The examiner stated the Veteran would be able to seek and maintain gainful employment for sedentary type work.  At the examination, the Veteran stated he had constant tingling in the feet for two years, no dysthesias of the feet, he had numbness in the heels, and weakness in the lower extremities.  

At a May 2016 VA examination, the examiner assessed the severity of the incomplete paralysis of the Veteran's sciatic nerve as mild bilaterally.  The Veteran had reduced ankle plantar flexion at 4/5 bilaterally; normal knee extension and ankle dorsiflexion bilaterally; normal deep tendon reflexes bilaterally; decreased sensation in the knee, ankle, feet, and toes bilaterally; and moderately reduced position sense bilaterally, moderately reduced vibration sensation bilaterally, and mildly reduced cold sensation bilaterally.  The Veteran stated he has moderate constant pain bilaterally, moderate paresthesias bilaterally, and moderate numbness bilaterally.  The examiner concluded the functional impact is that the Veteran could perform light physical and sedentary activities.  In particular as it relates to the lower extremities, the examiner stated due to decreased strength and decreased balance requires alternating sitting and standing and limitations in bending and stooping.

The Board notes that the May 2016 examiner found the severity of the incomplete paralysis of the Veteran's sciatic nerve to be mild bilaterally.  However, given the findings at the June 2011 VA examination of reduced sensation in the distal legs and feet bilaterally and the findings of moderately reduced position and vibration sensation bilaterally at the May 2016 VA examination, and the June 2011 VA examiner's diagnosis of mild to moderate peripheral neuropathy, the Board finds that the evidence more nearly approximates a finding of moderate paralysis of the sciatic nerve beginning June 20, 2011.  

The Board concludes a preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy has manifested in moderately severe incomplete paralysis of the lower extremities at any time during the appeal period.  The Veteran's symptoms have mostly manifested as sensory manifestations with some decreased strength and balance.  He has reported having at most moderate symptoms of numbness and weakness.  Therefore, when examining all of the evidence, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's signs and symptoms of peripheral neuropathy have more nearly approximated a disability picture of moderately severe incomplete paralysis of the affected nerves; therefore, a 20 percent rating for moderate incomplete paralysis under Diagnostic Code 8520, but no higher, is warranted beginning June 20, 2011.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70. 
  
Right Wrist

In this case, the Veteran generally contends an increased rating is warranted for his service-connected residuals of a right wrist fracture with degenerative changes.
The Veteran's residuals of a right wrist fracture with degenerative changes are currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5215, for traumatic arthritis and limitation of motion of the wrist.   Degenerative and/or traumatic arthritis as shown by X-ray studies are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  
  
Diagnostic Codes 5214 and 5215 assign disability ratings based on limitation of motion of the wrist.  Under Diagnostic Code 5215, the Diagnostic Code the Veteran's right wrist disability is rated under, with respect to the major extremity, a 10 percent rating is warranted for limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees or by palmar flexion limited in line with the forearm.  This is the maximum possible schedular rating under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

However, higher ratings are assignable under Diagnostic Code 5214 for ankylosis of the wrist.  Under Diagnostic Code 5214, with respect to the major extremity, a 30 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable.  A maximum 50 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following Diagnostic Code 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2016).  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R.    § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimum compensable rating for the Veteran's wrist disability under Diagnostic Code 5215 is also the maximum compensable rating under the relevant diagnostic code.  That rating, the rating assigned here, is 10 percent.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence most nearly approximates the current assignment of a 10 percent rating, and no higher, for the Veteran's residuals of a right wrist fracture with degenerative changes for the entire relevant period. 

Turning to the relevant evidence of record, the Veteran had right wrist surgery in December 2008 that consisted of a dorsal wrist cheilectomy and ring finger flexor tensosynovectomy.  A February 2009 right wrist X-ray shows old posttraumatic changes and degenerative changes in the radiocarpal joint as well as the carpal bones.  A September 2015 right wrist X-ray shows severe degeneration of the radio-scaphoid joint, a tilted lunate and possible instability in the wrist, there was severe degeneration in the first carpometacarpal joint, and moderate degeneration in the first through third metacarpophalangeal joints. 

The Veteran attended a VA examination in February 2009 where the Veteran had 25 degrees of dorsiflexion with discomfort throughout the rage of motion, palmar flexion of 18 degrees with pain throughout, radial deviation of 10 degrees with pain throughout, and ulnar deviation of 18 degrees with pain throughout.  Upon repetitive use testing, there was no additional loss of motion, weakness, fatigability, or discoordination.  The examiner noted tenderness along the dorsal area of the wrist but no pronounced point tenderness.  The Veteran reported he has continued stiffness throughout his wrist that is worse at night.  He reported that the stiffness and throbbing affects his daily activities in that he no longer swims, rakes leaves, lifts weights, or does pushups.  In addition, the Veteran reported flare-ups that occur and last 45 minutes when he increases the amount of weight he lifts.  

The Veteran attended a VA examination in October 2009 where dorsiflexion was limited by pain to 40 degrees, palmar flexion was limited to 35 degrees, radial deviation was limited to 10 degrees, and ulnar deviation was limited to 25 degrees.  There was no additional loss of range of motion upon repetitive use testing due to fatigue, weakness, or incoordination.  However, the VA examiner noted there was additional pain with repetitive use.  The Veteran's wrist was not tender.  The Veteran reported he has no stiffness but that he has pain and reduced range of motion.  The Veteran reported he did not have any flare-ups, but his pain did vary throughout the day, anywhere from a 2 to an 8, depending on how much he used the wrist and that pain did get worse with repetitive use.  The Veteran stated he wears a brace periodically that helps his symptoms.  In addition, the Veteran reported he is no longer able to do mechanic work on his car, he cannot change a tire since he cannot lift a tire, he can no longer bowl, he cannot bow hunt, it is difficult to fish, and he cannot lift weights.  The examiner stated there is no effect on his occupation since the Veteran is retired, but the examiner noted the effect on the Veteran's daily activities as described by the Veteran and listed above. 

An April 2011 examination report reflected dorsiflexion of the right wrist to 45 degrees that was limited by pain, palmar flexion was to 40 degrees and limited by pain, radial deviation was limited by pain to 10 degrees, and ulnar deviation was limited by pain to 20 degrees.  There was no additional loss of range of motion upon repetitive use testing.  In addition, the Veteran's wrist was swollen.  
At a February 2016 VA examination for the Veteran's right wrist, the Veteran had dorsiflexion to 45 degrees with pain, palmar flexion to 35 degrees with pain, ulnar deviation to 20 degrees with pain, and radial deviation to 30 degrees with pain.  Upon repetitive use testing, his dorsiflexion was 40 degrees, palmar flexion was 35 degrees, radial deviation was 30 degrees, and ulnar deviation was 20 degrees.  The examiner noted there was additional loss of range of motion with repetitive use testing due to pain, fatigue, weakness, and lack of endurance.  The examiner reported the functional impairment of the Veteran's right wrist disability is that he cannot squeeze, grip, pull, or push.  There was also localized tenderness or pain on palpation of the joint.  The examiner noted how the Veteran wears a wrist brace on occasion, but that the brace does not help him.  In addition, the examiner noted the examination revealed no ankylosis and no muscle atrophy.  

As far as the Veteran's subjective reports at the February 2016 VA examination, the Veteran reported that due to his impairment he cannot rake the yard, bowl, carry heavy things, or move things.  Further, he has problems opening jars but he is able to write and type.  The Veteran reported no flare-ups.  

The Board notes the Veteran's representative's January 2011 statement that the Veteran is entitled to a higher rating based on the evidence showing more severe symptoms.  In addition, the Board has considered the representative's November 2017 Informal Hearing Presentation in which the representative stated the Veteran has functional impairment with his daily activities.  

Pertinent to the May 2009 claim for increase, the Veteran's residuals of a right wrist fracture with degenerative changes has been manifested primarily by limited motion and pain.  The Veteran is already in receipt of a 10 percent rating under DC 5215 based on these symptoms, and this is the maximum possible schedular rating under this diagnostic code for pain for limitation of wrist motion.  Moreover, where a veteran is in receipt of the maximum schedular rating based on limitation of motion (i.e., a 10 percent rating under Diagnostic Code 5215) and a higher rating requires ankylosis, the regulations pertaining to consideration of functional impairment (38 C.F.R. §§ 4.40, 4.45) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (stating that despite a notation from a VA examiner that the appellant "seems to have some minor discomfort in the wrist, with strenuous use," the appellant is already receiving the maximum disability rating available under Diagnostic Code 5215 and, thus, remand is not appropriate).  Here, there is no lay or medical evidence of any ankylosis of the right wrist during the appeal period.  In fact, the VA examiner found in February 2016 that there was no ankylosis.  

Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5215 on the basis of limitation of motion.  Moreover, as the evidence of record does not reflect that there was any ankylosis of the right wrist at any point during the appeal period, a rating in excess of 10 percent under Diagnostic Code 5214 is also not warranted.  See 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215.

Increased evaluations under other potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran's residuals of a right wrist fracture with degenerative changes are rated by analogy under Diagnostic Codes 5010 and 5215.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As discussed above, the findings show that the Veteran's right wrist disorder is a musculoskeletal disability manifested by painful motion and thus has been appropriately rated under Diagnostic Code 5215.  In a May 2009 statement the Veteran requested a separate 10 percent evaluation for arthritis and a separate 10 percent evaluation for residuals of the right wrist fracture.  However, the arthritis is the result of the fracture, and the Rating Schedule accounts for the musculoskeletal disability manifested by painful range of motion.  Based on the medical and lay evidence of record, the Board has considered whether there is any other schedular basis for granting a higher or additional rating, but has found none.  

The Board has considered and gives no weight to the September 2010 opinion from Dr. P.F., who opined that it would be reasonable to consider an upgrade to the Veteran's 10 percent rating.  As is noted above, the Veteran is in receipt of the maximum schedualar rating under the Rating Schedule for his right wrist disability. 
The Board notes that the VA examination reports indicate that there is a postsurgical scar on the Veteran's right wrist which is consistent with the Veteran's reported surgical history. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

The competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the October 2009 VA examiner reported that the Veteran's scar was not painful, tender, elevated, depressed, or otherwise abnormal.  The February 2016 VA examiner also noted that the scar was not painful or unstable.  The total area of the scar has not been shown to be greater than 39 square centimeters.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar on the right wrist.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette, 28 Vet. App. at 369-70.

In sum, the criteria for a rating in excess of 10 percent for residuals of a right wrist fracture with degenerative changes have not been met during the pendency of the appeal.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to a 30 percent, but no higher, initial rating throughout the appeal period for diabetic peripheral neuropathy of the left upper extremity, is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to a 40 percent, but no higher, initial rating throughout the appeal period for diabetic peripheral neuropathy of the right upper extremity, is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to June 22, 2011, is denied.

Entitlement to a 20 percent, but no higher, initial rating from June 22, 2011 for peripheral neuropathy of the left lower extremity is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to June 22, 2011, is denied.

Entitlement to a 20 percent, but no higher, initial rating from June 22, 2011 for peripheral neuropathy of the right lower extremity is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to a rating in excess of 10 percent for the entire period on appeal for residuals of a right wrist fracture with degenerative changes is denied.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


